Citation Nr: 0117884	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  00-10 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.  

2. Entitlement to service connection for a right knee 
disorder.  

3. Entitlement to service connection for a left knee 
disorder.  

4. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1976 to September 
1981.  

Service connection for a right knee disorder was previously 
denied by the RO in an unappealed rating decision of July 
1984.  This case now comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision by 
the RO that held that no new and material evidence has been 
submitted to reopen a claim for service connection for a 
right knee disorder.  In this rating action, the RO also 
denied service connection for a left knee disability and 
hypertension.  In April 2001, the veteran appeared at a 
hearing via videoconference at the RO before the undersigned 
Board member in Washington D.C.  A transcript of this hearing 
is of record.  

The case is before the Board for appellate consideration at 
this time.  For reasons made evident below, the issues of 
service connection for a right knee disorder and service 
connection for a left knee disorder are discussed in the 
remand section of this decision.  



FINDINGS OF FACT

1. In an unappealed rating action of July 1984, the RO denied 
service connection for a right knee disorder.  

2. New and material evidence, which is relevant and 
probative, has been associated with the claims folder 
since the final rating board action of July 1984.  

3. The veteran currently has hypertension that had its onset 
during service.  


CONCLUSIONS OF LAW

1. New and material evidence to reopen a claim for service 
connection for a right knee disorder has been presented.  
38 U.S.C.A. §§  1131, 5108, 7104 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. § 3.156(a) (2000).  

2. The veteran's hypertension was incurred during service.  
38 U.S.C.A. § 1131(West 1991); Veterans Claims Assistance 
Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §3.303(d) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).

Although this law was not in effect at the time the 
adjudication of the claims to reopen the veteran's 
application for service connection for a right knee disorder 
and for service connection for hypertension, the Board's 
decision below in regard to these issues renders further 
development unnecessary in regard to these issues.  For this 
reason, the Board finds no further duty to assist in the 
development of evidence and will proceed to an adjudication 
of these claims.  Therefore no further notification or 
development under the Veterans Claims Assistance Act of 2000 
will be necessary in regard to the veteran's appeal in regard 
to the issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a right knee disorder and the issue of 
entitlement to service connection for hypertension.  


I. New and Material Evidence to Reopen a Claim For Service 
Connection For a Right Knee Disorder.  

The evidence that was of record at the time of the final July 
1984 rating board action denying service connection for a 
right knee disorder may be briefly summarized.  The veteran's 
February 1976 examination prior to service enlistment 
contained no clinical findings of any right knee disorder.  
Review of the service medical records reveals that the 
veteran was seen in June 1980 with complaints that included 
pain in the right knee.  Evaluation revealed an old scar over 
the lateral patella, but was otherwise normal.  The 
assessments included subjective right knee pain with normal 
examination.  The veteran was excused from physical training 
for three days.  

On VA medical examination in May 1984 the veteran gave a 
history of an injury to the right knee in 1977.  The veteran 
complained of developing and increasing pain in the knee 
after physical exercise.  Examination revealed a normal gait 
and normal configuration of the right knee joint.  Active and 
passive right knee motion was normal.  There was no swelling, 
synovial edema, or articular effusion in the right knee.  
Soft crepitus was detected under the right patella that was 
evidence of chondromalacia.  An x-ray of the right knee 
revealed no abnormality.  Despite the negative X-ray report, 
the examiner considered the findings to be indicative of 
post-traumatic arthritis of the right knee represented by 
soft crepitus and roughening of the patella cartilage.  This 
condition was believed to be causing the veteran's 
complaints.  The diagnosis was post-traumatic arthritis of 
the right knee.  

The evidence added to the record subsequent to the July 1984 
rating decision denying service connection for a right knee 
disorder includes a private clinical record of July 1996 in 
which a history of arthralgia in the knees of three years 
duration was reported.  

In a March 1999 statement, a service associate reported, 
essentially, that the veteran fell and struck his knee on a 
rock during a field exercise.  The writer said that, as a 
result of this injury, the veteran was evacuated from the 
exercise and placed on quarters after receiving medical 
attention.  In a May 1999 statement another service associate 
stated that he witnessed the veteran fall and injure his knee 
while on a night exercise in 1977, during service.  

During his April 2001 videoconference hearing before the 
undersigned Board member, the veteran said that he injured 
his right knee in 1977, during service.  He said that he 
jumped into a ditch during a night exercise and landed on his 
knees.  The veteran said that he was treated by a medic for 
right knee pain after this episode.  The treatment consisted 
of pain medication and he also indicated that he was given a 
limited physical profile for a week.  The veteran said that 
after service discharge he was treated for knee pain by his 
private physician on a couple of occasions.  He also said 
that he was treated by the VA, although he mostly treated 
himself with over the counter medication.  

The veteran has contended that he has chronic right knee 
disability due to a traumatic injury to the right knee 
sustained during service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for a disability due to a disorder first diagnosed 
after service when the evidence demonstrates that such a 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

The Board is required to review all the evidence submitted by 
an appellant since the last denial of a claim on any basis, 
to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

38 C.F.R. § 3.156(a) (2000) provides, in pertinent part, that 
there must be added to the record new and material evidence 
which, assuming its credibility, bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The basis of the Board's denial of service connection for a 
right knee disorder in July 1984 was, essentially, that there 
was no evidence of an injury to the right knee during service 
and that the veteran's complaints regarding his right knee 
during service were acute and transitory.  The evidence that 
has been associated with the record subsequent to the April 
1977 includes testimony given by the veteran at an April 2001 
hearing to the effect that he sustained a right knee injury 
during service and has had right knee disability ever since.  
His account of his inservice injury has been essentially 
corroborated in statements recently submitted by two service 
associates.  All of this recent evidence is new in that it 
was not of record at the time of the 1984 rating board 
decision.  Moreover, this evidence, when read in conjunction 
with the evidence previously of record, is of such 
significance that it must be considered in order to fairly 
adjudicate the veteran's claim as provided in 38 C.F.R. 
§ 3.156(a).  See Hodge, supra.  Such evidence is presumed 
credible for the purposes of reopening the veteran's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).  Thus, new and material evidence has been 
submitted and the veteran's claim for service connection for 
a right knee disability is therefore reopened.  


II. Service Connection For Hypertension.  

On the veteran's February 1976 examination prior to service 
enlistment, his heart and vascular system were evaluated as 
normal.  The veteran's blood pressure was recorded as 122/76.  
Review of the service medical records reveals a blood 
pressure reading of 130/96 recorded in December 1976.  A 
blood pressure reading of 124/70 was recorded in January 1977 
and readings of 118/76, 120/76 and 110/80 were reported in 
September and October 1978.  A blood pressure reading of 
118/90 was noted in April 1979.  In July 1979, the veteran's 
blood pressure was reported to be 130/90 and 104/52.  In 
October 1979, a blood pressure reading of 120/90 was recorded 
and the veteran's blood pressure was 120/78 and 110/70 in 
January 1980.  

In April 1980, the veteran was seen with complaints that 
included dizziness and visual problems.  Blood pressure 
readings of 156/102 and 168/104 were recorded.  The 
assessment was rule out hypertension.  The veteran was to be 
given a five-day blood pressure check.  In early May 1980 the 
veteran's blood pressure was 150/110.  It was noted that the 
veteran had unusual blood pressure with all readings at a 
high level.  It was noted again that the veteran had a 
problem with dizziness.  It was suspected that the veteran 
had postural hypertension.  In late May 1980, the veteran's 
blood pressure was recorded as 130/80.  It was said that his 
blood pressure was now very normal.  A blood pressure reading 
of 120/88 was recorded in June 1980 and a reading of 120/80 
was noted in August 1980.  Blood pressure readings of 110/84 
and 110/88 were noted in October 1980.  The veteran's blood 
pressure was recorded as 126/88 in January 1981.  During an 
electrocardiogram conducted in early April 1981, the 
veteran's blood pressure was 122/80.  This study revealed a 
left axis deviation of 30 degrees, but was otherwise normal.  
Later in April 1981, the veteran's blood pressure was 
reported to be 116/90.  The veteran was noted to have 
borderline high blood pressure.  During treatment for 
dizziness in July 1981, the veteran's blood pressure was 
recorded as 124/82, 112/86, and 118/80.  In late July 1981, 
the veteran's blood pressure was 135/105.  The veteran's 
examination prior to separation from service is not of 
record.  

On a May 1984 VA medical examination, the veteran was noted 
to have a normal cardiovascular system.  Peripheral pulses 
and circulation were normal.  Cardiac tones were normal and 
there was normal rate and rhythm.  No heart murmur was 
detected.  A chest x-ray showed no heart abnormalities.  The 
veteran's blood pressure was recorded as 120/80.  

During private treatment in July 1996 for chest pains, the 
veteran gave a 15-year history of hypertension.  On 
evaluation the veteran's blood pressure was recorded as 
130/90.  The assessments included new onset retro-sternal 
chest pain with cardiovascular risk factors that included 
hypertension, a history of hyperlipidemia, and chronic 
tobacco abuse, rule out coronary artery disease,  

In August 1996 the veteran was briefly hospitalized at a 
private hospital and underwent cardiac catheterization with a 
left ventriculography, selective coronary cineangiography, 
thermal dilution cardiac output and oximetry.  The discharge 
diagnoses included chest pain of non-cardiac origin; false 
positive stress MRBI; minimal coronary irregularities, and 
normal systolic left ventricular function with mild left 
ventricular dilation.  Mild to moderate hypertension was also 
diagnosed.  

After an August 1998 Adenosine Stress study, the assessment 
was possible ischemia versus diaphragmatic attenuation 
secondary to marked obesity.  A stress echogram of April 1998 
showed mild concentric left ventricular hypertrophy with 
normal wall motion.  Post stress there was systolic 
augmentation of the left ventricular wall motion and 
diminution of the size of the left ventricle consistent with 
improved ejection.  

VA outpatient treatment records and private clinical records 
reflect treatment during the late 1990s for various 
disorders, including hypertension, for which the veteran was 
provided medication.  During VA treatment in April and May 
1999 for left knee complaints, the veteran's blood pressure 
was recorded as 163/105 and 120/69.  

During the veteran's hearing via videoconference before the 
undersigned Board member in April 2001, he testified that he 
was diagnosed with hypertension during service, but was not 
treated for this disorder while he was on active duty.  
Medication for hypertension was first prescribed by the 
veteran's family physician after his discharge from service.  
He also indicated that he received additional treatment for 
hypertension from the VA and from another private physician.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §1131.  Service connection may be granted for any 
disease diagnosed after service discharge, when the evidence 
establishes that the disease had its onset during service.  
38 C.F.R. § 3.303(d).  

The Board notes that the veteran's service medical records 
contain a number of borderline elevated diastolic blood 
pressure readings and several markedly elevated blood 
pressure readings. including a final reading of 135/105 that 
was recorded in July 1981, about two months prior to service 
discharge.  It is also noted that the possibility of 
essential hypertension and/or postural hypertension was 
considered during service.  While a firm diagnosis of 
hypertension was not clinically demonstrated prior to the 
1990s, the Board believes that the service medical records 
indicate that this disability had its initial onset during 
the early 1980s, during service.  Therefore, with resolution 
of any doubt in the veteran's favor, service connection for 
hypertension is warranted.  

ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a right knee 
disability is reopened and to this extent the appeal is 
granted.  

Service connection for hypertension is granted.  


REMAND

Since the veteran's claim for service connection for a right 
knee disability has been reopened, the RO must now consider 
this issue de novo on the basis of a review of all the 
evidence of record, both old and new.  In the Board's opinion 
however, and as discussed below, further development of the 
evidence by the RO is also necessary prior to further 
consideration of this issue, as well as the issue of service 
connection for a left knee disability.  

The Board notes the veteran's assertion that he sustained an 
injury to his left knee during service on the same occasion 
that he incurred a right knee injury.  A review of the 
service medical records reveals no complaints, findings, or 
diagnoses indicative of any left knee disorder and no 
findings of any pathology involving the left knee was 
reported on the veteran's VA medical examination conducted in 
May 1984.  It is also noted, however, that the veteran's 
report of examination prior to service discharge is not in 
the claims folder.  The RO should therefore attempt to obtain 
additional service medical records, especially the report of 
the veteran's service discharge examination, prior to further 
appellate consideration of the veteran's claims for service 
connection for a right knee disorder and service connection 
for a left knee disorder.  

The first clinical evidence of any left knee pathology dates 
from July 1996, almost 15 years subsequent to service 
discharge.  At that time, the veteran gave a history of knee 
arthralgia for the previous 3 years.  During the April 2001 
hearing via videoconference before the undersigned Board 
member however, the veteran stated that he received treatment 
for his knees, including x-ray evaluations, at the Dorn VA 
Medical Center during the 1980s.  No clinical records 
reflecting this treatment are in the claims folder and such 
records, if in existence, should also be obtained prior to 
further appellate consideration of the issues of service 
connection for a right and a left knee disability.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

In its rating action of July 1999, the RO denied service 
connection for a left knee disorder as not well grounded.  
The Board again notes that there has been a significant 
change in the law during the pendency of this appeal, that 
is, VCAA.  Among other things, this law eliminates the 
concept of a well-grounded claim.  Accordingly, the issue of 
entitlement to service connection for the veteran's left knee 
disorder, as well as his claim for service connection for a 
right knee disorder certified for appeal in this case must 
also be remanded to the RO so that it can again adjudicate 
these issues in light of this recent statutory provision.  

Also, the RO has not had the opportunity to develop this case 
under the mandates of VCAA and, as reflected below, there are 
various avenues of further development which should be 
explored in order to ensure compliance with VA's duty to 
assist.  

Firstly, the appellant should be notified of what evidence is 
necessary in order to establish his claims for service 
connection for a right knee disability and for service 
connection for a left knee disability to include the 
submission of a medical nexus opinion linking the veteran's 
current right and left knee disabilities to service.  

Secondly, the veteran should be requested to provide any 
additional information concerning pertinent treatment he may 
have received after military service, VA, private or through 
military facilities, so that relevant records can be secured.  

Finally, the veteran should also be afforded a VA orthopedic 
examination to determine the nature of his bilateral knee 
disabilities and to ascertain if there is a nexus between 
these disorders and service.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In view of the foregoing, this case is REMANDED to the RO for 
the following development:  

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
this regard the RO should contact the 
veteran and inform him of the VA's 
heightened duty to assist him in the 
development of his claims for service 
connection for a right knee disability 
and service connection for a left knee 
disability under the Veterans Claims 
Assistance Act of 2000.  The RO should 
also inform the appellant of the 
various types of documentation that 
can serve as evidence in regard to 
these claims, to include the necessary 
medical opinions linking the veteran's 
knee disabilities to military service.  

2. The RO should make an attempt to 
obtain additional service medical 
records, especially the report of the 
veteran's examination prior to service 
discharge.  Any records obtained 
should be associated with the claims 
folder.  

3. The RO should contact the veteran and 
ask him to provide the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, VA and non VA who have 
treated him for left and/or right knee 
disabilities at any time since service 
discharge.  When the veteran responds 
and provides any necessary 
authorizations, the RO should contact 
the named health care providers and 
ask them to provide copies of all 
clinical records documenting such 
treatment that are not already of 
record.  These records should include 
all clinical records reflecting the 
veteran's reported treatment for knee 
symptomatology at the Dorn VA Hospital 
during the 1980s; and all clinical 
records from the physician identified 
as Doctor Allen of Columbia, South 
Carolina.  (Since the physician 
identified as Doctor Patel has been 
repeatedly contacted by the RO in 
regard to his treatment records and 
has not responded, the RO need make no 
further effort to obtain records from 
this physician.)  All records obtained 
should be associated with the claims 
folder.  

4. Then, the RO should afford the veteran 
a VA orthopedic examination to 
determine the nature and etiology of 
his right and left knee disabilities.  
Any necessary special studies, 
including x-rays of the knees, should 
be performed and all pertinent 
clinical findings reported in detail.  
The claims folder, to include a copy 
of this remand, must be made available 
to the examining physician so that the 
pertinent clinical records may be 
reviewed in detail.  The examiner 
should state that he has reviewed the 
claims folder in his examination 
report.  At the conclusion of the 
physical examination, and after a 
careful review of the record, the 
examining physician should provide 
medical opinions, with complete 
rationale as to the following 
questions; (a) is it at least as 
likely as not that any right knee 
disorder found on the examination was 
related to an inservice injury or 
otherwise related to service and; (b) 
is it at least as likely as not that 
any left knee disorder found on the 
examination was related to an 
inservice injury or otherwise related 
to service.  

5. When the above development has been 
completed the veteran's claims for 
service connection for a right knee 
disorder and service connection for a 
left knee disorder should be reviewed 
by the RO.  The RO should first 
examine the claims folder and ensure 
that the foregoing development has 
been completed in full.  If any 
development is incomplete, including 
if the examination report does not 
provide sufficient clinical evidence, 
appropriate measures should be taken.  

6. If the benefits sought remain denied, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further appellate 
consideration if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to afford the veteran due 
process of law, and to comply with the provisions of the 
Veterans Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY R. ROBIN 
	Member, Board of Veterans' Appeals



 


